

116 HRES 300 IH: Expressing support for the designation of August 23, 2019, as Black Ribbon Day to recognize the victims of Soviet and Nazi regimes.
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 300IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Shimkus (for himself and Mr. Schiff) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of August 23, 2019, as Black Ribbon Day to recognize the
			 victims of Soviet and Nazi regimes.
	
 Whereas, on August 23, 1939, the Soviet Union and Nazi Germany pledged mutual nonaggression through the Molotov-Ribbentrop Pact, which divided Eastern Europe into two spheres of interest in their illicit bilateral negotiations;
 Whereas this notorious agreement and the Friendship and the Border Treaty on September 28, 1939, allowed both the Soviets and the Nazis to divide and occupy Poland in September 1939 and to occupy the three Baltic States of Estonia, Lithuania, and Latvia in June 1940;
 Whereas the United States refused to recognize the Soviet Union’s forcible occupation of the Baltic States, and consistently recognized the independence of Estonia, Lithuania, and Latvia through the Welles Declaration on July 23, 1940;
 Whereas, on August 13, 1941, the United States Government signed the Atlantic Charter to make certain common principles in the national policies of their respective countries for a better future of the world, including the right of all peoples to choose the form of government under which they will live and self government restored to those who have been forcibly deprived of them and that the people of countries may live in freedom;
 Whereas the United States Government has actively advocated for and continues to support the principles by the United Nations Universal Declaration of Human Rights and the United Nations General Assembly resolution 260 (III) of December 9, 1948;
 Whereas Captive Nations Week, signed into law (Public Law 86–90) by President Dwight D. Eisenhower in 1959, raised public awareness of the oppression of nations under the control of Communist and other nondemocratic governments;
 Whereas the European Parliament resolution on European conscience and totalitarianism of April 2, 2009, established a day of remembrance for victims of Soviet and Nazi regimes to remember and commemorate their victims;
 Whereas the extreme forms of totalitarian rule practiced by the Nazi and Soviet dictatorships led to premeditated and vast crimes committed against millions of human beings and their basic and inalienable rights on a scale unseen before in history;
 Whereas hundreds of thousands of human beings, fleeing the crimes perpetrated by the Nazi and Soviet regimes sought and found refuge in the United States;
 Whereas millions of Americans of Baltic and Eastern and Central European descent who personally fled or whose families fled those regimes have made unique and significant cultural, economic, social, and other contributions to help build the United States;
 Whereas the members of Baltic Way, a peaceful political demonstration uniting two million people in their quest for independence of the Baltic States on August 23, 1989, joined hands and formed a human chain from Tallinn through Riga to Vilnius, launching a new chapter in the history of the Baltic States and leaving behind the bitter legacy of the Molotov-Ribbentrop Pact;
 Whereas August 23 would be an appropriate date to designate as Black Ribbon Day to remember and never forget the terror millions of citizens of the Baltic countries, Central Europe, and Eastern Europe countries experienced for over half a century by ruthless military, economic, and political repression, including arbitrary executions, mass arrests, deportations, the suppression of free speech, confiscation of private property, and the destruction of cultural and moral identity and civil society, all of which deprived individuals of their basic human rights and dignity; and
 Whereas the memories of Europe’s tragic past cannot be forgotten and it is right to honor the victims, condemn the perpetrators, and lay the foundation for reconciliation based on truth and remembrance: Now, therefore, be it
	
 That the House of Representatives supports the designation of Black Ribbon Day to recognize and honor the victims of Soviet and Nazi regimes.
		